DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 03/01/2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 5, and 6, the limitation “each sheet formed of a soft material” is unclear. It is unclear, based on the specification, what qualifies a material as a soft material. Since the specification refers to a soft material, such as vinyl chloride or polyolefin, and a soft container such as a bag. Based on the specification, it appears the Claims 2-4 and 7-9 are also rejected due to their dependency on Claims 1 and 6.
Regarding Claims 2-4 and 7-9, it is unclear where the pumps are required to be placed. Claims 2 and 7 state that “pump function portions on which a pump is mounted on the blood component separating device are positioned at a tube part…” However, the blood component separating device is the centrifuge. It is unclear how pump function portions can be positioned on “a tube part on an inflow side of the plurality of tubes” connected to the cassette main body and also allow a pump to be mounted on the blood component separating device. It appears that the pumps can either be mounted on the blood component separating device, or on the tubes connected to the cassette main body, but not both at the same time. Claims 3, 4, 8, and 9 further add to the ambiguity by indicating that the pump function portions are provided on the tubes or on the cassette main body (yet Claims 2 and 7, upon which they depend, indicate the pump function portions are mounted on the blood component separating device). Due to the ambiguity of the language used to describe the claimed pump function portions, the claimed structure of the device cannot be ascertained. Clarification as to the structure of the device, specifically relating to the location of the pumps, is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2002/0128583) in view of Jones (US 8475138).
Regarding Claim 1, Min teaches a blood component sampling cassette (70, Figs. 2, 4, 5) comprising:
a cassette main body having a plurality of flow paths (Figs. 4 and 5, ¶ [0046-0047]), the cassette main body configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (separator 20, Fig. 2),

Min is silent whether the cassette main body includes a first sheet and a second sheet overlaid in a thickness direction and bonded to each other, each sheet formed of a soft material which is compatible with autoclave sterilization, and wherein the plurality of flow paths is formed between the first sheet and the second sheet.
Jones teaches a blood pump cassette (220, Fig. 3), thus being in the same field of endeavor of medical blood cassettes, with a main body formed of a first sheet and a second sheet overlaid in a thickness direction and bonded to each other (Col. 4 lines 14-23; the cassette is made of two flexible sheets that are bonded together, each sheet formed of a soft material which is compatible with autoclave sterilization (Col. 4 lines 14-23; the sheets can be made of PVC, and Applicant’s instant specification indicates that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid cassette body of Min to be made of a first sheet and a second sheet of soft material overlaid in a thickness direction and bonded together, wherein the plurality of flow paths is formed between the first sheet and the second sheet, as taught by Jones (Col. 4 lines 14-23). By replacing the rigid material of Min for the soft, flexible material of Jones, manufacturing, storage, and transportation becomes easier and cheaper due to the decreased weight and improved flexibility of the cassette. Additionally, Jones demonstrates that the use of flexible cassettes made of two flexible sheets of material bonded to one another is a technique well known in the art.
Regarding Claim 5, Min teaches a blood sampling circuit set (Fig. 2) comprising:
a blood component sampling cassette (70, Fig. 2) configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (device 12, Fig. 2);
a separating processing unit (combination of separator 20 and separation chamber 68, Fig. 2) connected to the blood component sampling cassette (70, Fig. 2) by a tube (69, Fig. 2), the separating processing unit (combination of separator 20 and 
a bag (containers 56, 57, 58, 64, 66; ¶ [0042]) connected to the blood component sampling cassette (70, Fig. 2) by a tube (as seen in Fig. 2);
wherein the blood component sampling cassette (70, Fig. 2) comprises a cassette main body having a plurality of flow paths (Figs. 4 and 5, ¶ [0046-0047]), the cassette main body configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (12, Fig. 2),
wherein the plurality of flow paths includes an introduction line configured to introduce a blood of a blood donor (¶ [0067]; the cassette is attached to introduction line 74, Fig, 7, which connects to one of the ports of the cassette as seen in Figs. 4 and 5; the lumen of that port and the internal pathway is the introduction line as claimed), a blood component transfer line (¶ [0069]; interior pathways within the cassette connect the separator chamber 68 with containers 60 and 62, and these interior pathways are the blood component transfer lines) configured to transfer to a sampling container (60, 62, Fig. 7) a blood component obtained by separating the blood (¶ [0069]; the blood components are transferred to separate containers for temporary storage), and a retransfusion line configured to transfer to the blood donor at least part of the blood component obtained by the separation (¶ [0072] separated blood can be retransfused 
Min is silent whether the cassette main body includes a first sheet and a second sheet overlaid in a thickness direction and bonded to each other, each sheet formed of a soft material which is compatible with autoclave sterilization, and wherein the plurality of flow paths is formed between the first sheet and the second sheet.
Jones teaches a blood pump cassette (220, Fig. 3), thus being in the same field of endeavor of medical blood cassettes, with a main body formed of a first sheet and a second sheet overlaid in a thickness direction and bonded to each other (Col. 4 lines 14-23; the cassette is made of two flexible sheets that are bonded together, each sheet formed of a soft material which is compatible with autoclave sterilization (Col. 4 lines 14-23; the sheets can be made of PVC, and Applicant’s instant specification indicates that the claimed cassette is made of vinyl chloride, which is interpreted to be PVC as vinyl chloride monomer is a gas; since both the invention and the prior art are made of PVC, they are both consider autoclavable), and wherein the plurality of flow paths is formed between the first sheet and the second sheet (Col. 4 lines 14-32; the sheets are bonded together to form open flow paths and chambers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid cassette body of Min to be made of a first sheet and a second sheet of soft material overlaid in a thickness direction and bonded together, wherein the plurality of flow paths is formed between the first sheet and the second sheet, as taught by Jones (Col. 4 lines 14-23). By replacing the rigid material of Min for the soft, flexible material of Jones, manufacturing, storage, and 
Regarding Claim 6, Min teaches a blood component sampling system (Fig. 2) comprising:
a blood component separating device (separator 20, Fig. 2); and
a blood component sampling cassette (70, Fig. 2) configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (20, Fig. 2);
wherein the blood component sampling cassette (70, Fig. 2) comprises a cassette main body having a plurality of flow paths (Figs. 4 and 5, ¶ [0046-0047]), the cassette main body configured to detachably attach (¶ [0046, 0050]; since the hardware is reusable, the cassette can be removed to allow for the hardware to be reused) to a blood component separating device (separator 20, Fig. 2),
wherein the plurality of flow paths includes an introduction line configured to introduce a blood of a blood donor (¶ [0067]; the cassette is attached to introduction line 74, Fig, 7, which connects to one of the ports of the cassette as seen in Figs. 4 and 5; the lumen of that port and the internal pathway is the introduction line as claimed), a blood component transfer line (¶ [0069]; interior pathways within the cassette connect the separator chamber 68 with containers 60 and 62, and these interior pathways are the blood component transfer lines) configured to transfer to a sampling container (60, 
Min is silent whether the cassette main body includes a first sheet and a second sheet overlaid in a thickness direction and bonded to each other, each sheet formed of a soft material which is compatible with autoclave sterilization, and wherein the plurality of flow paths is formed between the first sheet and the second sheet.
Jones teaches a blood pump cassette (220, Fig. 3), thus being in the same field of endeavor of medical blood cassettes, with a main body formed of a first sheet and a second sheet overlaid in a thickness direction and bonded to each other (Col. 4 lines 14-23; the cassette is made of two flexible sheets that are bonded together, each sheet formed of a soft material which is compatible with autoclave sterilization (Col. 4 lines 14-23; the sheets can be made of PVC, and Applicant’s instant specification indicates that the claimed cassette is made of vinyl chloride, which is interpreted to be PVC as vinyl chloride monomer is a gas; since both the invention and the prior art are made of PVC, they are both consider autoclavable), and wherein the plurality of flow paths is formed between the first sheet and the second sheet (Col. 4 lines 14-32; the sheets are bonded together to form open flow paths and chambers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid cassette body of Min to be made 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSICA R ARBLE/           Examiner, Art Unit 3781